Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claims 2-8 are also rejected under section 112(a) for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180072325A1 to Koike, which was cited by applicant in view of US11214280 to Myers et al. (hereinafter, Myers) and US 11267484 B2 to Mimura et al. (hereinafter, Mimura).
Regarding claim 1, Koike discloses:
a vehicle control system comprising: a status detection device configured to detect a status of a driver of a vehicle; a vehicle speed detection device configured to detect a traveling speed of the vehicle; and a control device configured to execute autonomous driving control of the vehicle {Koike, paragraphs [0011], [0012]: the limitation on the vehicle body behavior amount during independent or auxiliary (complete or partial) automatic driving [control device implied] is alleviated in accordance with the state of the vehicle occupant, the limitation on the vehicle body behavior amount is made to change depending on the state of the vehicle occupant [state detection device is implied]; The vehicle body behavior amount can be a steering angle, a lateral acceleration, a yaw rate, a longitudinal acceleration, a vehicle velocity [speed detection device is implied], and a longitudinal deceleration of the vehicle}, 
wherein: the control device is configured to acquire an actual level indicating an actual level of involvement of the driver in driving of the vehicle based on the status of the driver, {Koike, paragraph [0105]: In step S34, the ECU 36 acquires the driving operation information Io and the vehicle occupant state information Is [acquire an actual level indicating an actual level of involvement of the driver in driving of the vehicle based on the status of the driver]. In this instance, in the driving operation information Io, there are included the operation amount θst of the steering wheel 94, the operation amount θap of the accelerator pedal 90, and the operation amount θbp of the brake pedal 92. Further, in the vehicle occupant state information Is, there is included the pulse rate Nb1 of the driver};
set a requested level indicating a level of involvement in the driving of the vehicle requested to the driver by the control device based on the traveling speed, and prohibit the execution of the autonomous driving control in a case where the requested level is equal to or higher than the actual level {Koike, paragraph [0011]: the limitation on the vehicle body behavior amount is made to change depending on the state of the vehicle occupant [change implies requested level is preset] / paragraph [0012]: The vehicle body behavior amount can be a vehicle velocity and a longitudinal deceleration of the vehicle [based on traveling speed] / paragraph [0109]: In step S38, the ECU 36 determines whether or not the driver is in a tense or nervous state. More specifically, the ECU 36 determines whether or not the pulse rate Nb1 of the driver is greater than or equal to a first pulse rate threshold value THnb1. If the driver is in a tense or nervous state (step S38: YES), the process proceeds to step S39 [in a case where the requested level is equal to or higher than the actual level]}.
In the above, limitation, Koike does not explicitly teach, “prohibit the execution of the autonomous driving control”. 
Myers remedies this and teaches in claim 7: switch, based on the determination that the difference is greater than the threshold amount, from a manual driving mode to an autonomous driving mode to autonomously navigate the autonomous vehicle to a parked position. 
It is noted that Myers teaches that manual driving is allowed if manual driving is performed lower than threshold, and autonomous driving is performed when manual driving deviates over the threshold. In other words, as far as manual driving is performed safely, autonomous driving is prohibited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the autonomous driving switch criterion feature of 
Koike further teaches except steering wheel grip and state of line of sight: 
the requested level is set in each of at least two divided vehicle speed ranges, and the requested level set in a relatively low vehicle speed range is lower than the requested level set in a relatively high vehicle speed range, wherein the requested level of driver involvement, which includes at least a state of a steering wheel grip and a state of line of sight to monitor the surroundings, is set so that it becomes a predetermined higher level at predetermined high vehicle speeds, and when this requested level is higher than the actual level of driver involvement based on at least the state of steering wheel grip and the state of line of sight to monitor the surroundings, automatic driving is prohibited {Koike, paragraph [0011]: the limitation on the vehicle body behavior amount is made to change depending on the state of the vehicle occupant [the limitations may be plural including at least two divided ranges] / paragraph [0012]: The vehicle body behavior amount can be a vehicle velocity and a longitudinal deceleration of the vehicle [the ranges are vehicle speed ranges, it is implied that the requested level set in a relatively low vehicle speed range is lower than the requested level set in a relatively high vehicle speed range because low speed requires less attention of the driver]}.
Mimura teaches steering wheel grip and state of line of sight in col. 17, lines 14-17: the “estimated state of the vehicle occupant” include “asleep”, “watching a DVD video”, “operating the navigation device 50”, “looking at a traveling direction of the subject vehicle M, and “griping the steering wheel 78”.

Regarding claim 2, which depends from claim 1, Koike further discloses: an information providing device configured to provide information to the driver, wherein the control device is further configured to output a control signal for prompting to involve in the driving of the vehicle to the information providing device in a case where the requested level is equal to or higher than the actual level {Koike, paragraphs [0045], [0032]: The HMI 28 accepts operations input from a vehicle occupant [prompting to involve in the driving of the vehicle is implied], together with presenting various information to the vehicle occupant visually, audibly, and tactilely [provide information to the driver]; FIG. 1 is a block diagram showing the configuration of a vehicle 10 including a travel electronic control unit 36 (“travel ECU 36” or “ECU 36”) [control device], the vehicle 10 includes a human-machine interface 28 (“HMI 28”)[information providing device] [the control device (ECU) is further configured to output a control signal for prompting to involve in the driving of the vehicle to the information providing device (HMI)]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the HMI and ECU of Koike with the described invention of the modified Koike in order to communicated with the driver and control the vehicle. 
Regarding claim 3, which depends from claim 1, Koike further discloses: the control device is further configured to acquire environment information around the vehicle or recognition status information of a recognition system sensor of the vehicle, and change boundary values of the at least two divided vehicle speed ranges based on the environment information or the recognition status information {Koike, paragraph [0019]: The travel control device may be configured to acquire peripheral information of the vehicle, which is recognized by a periphery recognition device [environment information around the vehicle or recognition status information of a recognition system sensor of the vehicle]. Further, in a case that a traveling difficulty level, which is indicated by the peripheral information, belongs to a relatively high classification, or in a case that the traveling difficulty level is higher than a difficulty level threshold value, the travel control device may be configured to enhance the limitation on the vehicle body behavior amount. In accordance with this feature, the limitation on the vehicle body behavior amount accompanying the travel control is changed according to the traveling difficulty level [and change boundary values of the at least two divided vehicle speed ranges based on the environment information or the recognition status information]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the periphery recognition device and traveling difficulty level feature of Koike with the described invention of the modified Koike in order to consider periphery information in setting difficulty level. 
Regarding claim 4, which depends from claim 3, Koike further discloses: the environment information is information regarding an amount of rainfall around the vehicle; and the control device is configured to decrease the boundary values in a case where the amount of rainfall is large than in a case where the amount of rainfall is small {Koike, paragraph [0149]: enhancement of the limitation in step S56 [decrease the boundary values] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rain information feature of Koike with the described invention of the modified Koike in order to consider rainfall as environmental information. 
Regarding claim 5, which depends from claim 3, Koike further discloses: the environment information is information regarding weather around the vehicle; and the control device is configured to decrease the boundary values in a case where the weather is cloudy than in a case where the weather is fine, and decrease the boundary values in a case where the weather is rainy than in a case where the weather is cloudy {Koike, paragraph [0149], claim 9: the peripheral information a weather condition [cloudy, fine, rainy] in the vicinity of the vehicle}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weather condition feature of Koike with the described invention of the modified Koike in order to consider weather condition as environmental information.
Regarding claim 8, which depends from claim 3, Koike further discloses: a map database storing map information, wherein: the recognition status information is an error between a feature of an object around the vehicle recognized by the recognition system sensor and a feature of the object included in the map information; and the control device is configured to decrease the boundary values in a case where the error is large than in a case where the error is small {paragraphs [0056], [0129]: the periphery recognition unit 170 recognizes lane markings [object around the vehicle recognized by the recognition system sensor] and peripheral objects;  the ECU 36 calculates the output upper limit values Pmax [setting boundary value / decreasing the boundary values in a case where the error is large than in a case where the error is small is implied] for each of the actuators using the road information Iroad [map information] stored in the map DB 190, and the surrounding vehicle information Iov based on the vehicle peripheral information Ic from the vehicle peripheral sensor group 20 a.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the periphery recognition and road information feature of Koike with the described invention of the modified Koike in order to consider error related to object recognition and map data as environmental information. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Myers and Mimura and in further view of US 20210171037 A1 to Matsumoto et al. (hereinafter, Matsumoto).
Regarding claim 6, which depends from claim 3, Koike does not explicitly teach: the environment information is information regarding a frictional coefficient of a road surface on which the vehicle travels; and the control device is configured to decrease the boundary values in a case where the frictional coefficient is small than in a case where the frictional coefficient is large. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the friction coefficient measuring feature of Matsumoto with the described invention of the modified Koike in order to adopt road friction coefficient as a factor in decreasing the boundary value.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Myers and Mimura and in further view of JP2003205763A Tomohiko et al., which was cited by applicant (hereinafter Tomohiko). 
	Regarding claim 7, which depends from claim 3, Koike does not explicitly teach: the recognition status information is an upper limit value of a distance at which the recognition system sensor is able to recognize an object around the vehicle and the control device is configured to decrease the boundary values in a case where the upper limit value is small than in a case where the upper limit value is large.
Tomohiko remedies this and teaches in claim 1: In a travel control device having a slow travel mode that travels below a predetermined upper limit vehicle speed, the travel control device includes a determination unit that determines a predetermined poor visibility state [an upper limit value of a distance at which the recognition system sensor is able to recognize an object around the vehicle] from surrounding conditions, and the slow travel mode according to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visibility determination unit of Tomohiko with the described invention of the modified Koike in order to adopt visibility as a factor in decreasing the boundary value.

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive. In response to Applicant’s arguments that the amended claim 1 is not anticipated by Koike, 103 rejections are written citing Myers and Mimura.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661